Citation Nr: 1442229	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had service with the Recognized Guerillas from December 1942 to June 1945, and with the Special Philippine Scouts from March 1946 to February 1949.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  That decision also denied the Appellant's petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death and her claim of entitlement to accrued benefits.  However, the Appellant's December 2011 VA Form-9 limited her appeal to the issue of entitlement to nonservice-connected death pension benefits.  Accordingly, that is the sole matter before the Board.

The Board has not only reviewed the physical claims file, but also the electronic claims file to ensure a total review of the evidence.

The Board notes that the Appellant submitted a letter directly to the Board in December 2013, after the issuance of the latest Supplemental Statement of the Case (SSOC).  However, the evidence submitted is duplicative of other evidence of record that had previously been considered by the RO.  Thus, the newly submitted evidence does not trigger the Board's duty to remand the case for initial consideration by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sole recognized active service was with the Recognized Guerrillas from December 1942 to June 1945 and with the Special Philippine Scouts from March 1946 to February 1949.

2.  Service in the Philippine Commonwealth Army, including the Recognized Guerrillas, is not qualifying service for the purposes of nonservice-connected death pension benefits.


CONCLUSION OF LAW

The elements for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 107, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.3, 3.40 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For nonservice-connected death pension benefits claims, the VCAA does not apply.  As explained below, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the Appellant ineligible for the claimed benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Appellant essentially asserts that she is entitled to nonservice-connected death pension benefits by virtue of her husband's military service.

Preliminarily, the Board notes the Appellant raised the issue of entitlement to Section 306 pension.  Section 306 pension refers to disability and death pension programs in effect on December 31, 1978, which arose from Pub. L. 86-211; 73 Stat. 432.  As the Appellant initiated her claim after the expiration of Pub. L. 86-211, those benefits are barred and the Board will only consider the Appellant's eligibility for pension programs in effect since January 1, 1979, pursuant to Pub. L. 95-588 (92 Stat. 2497)), otherwise known as the Improved Pension.  38 C.F.R. § 3.1(w) (2013).

Death pension benefits are generally available for surviving spouses after a Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2013).  A claimant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if a Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(b)(4) (2013).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) (2013).  Such recognition must be certified by a service department.  Id.

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.40 (2013).

Importantly, only service department records can establish if and when a claimant has qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Service department records demonstrate the Veteran's sole recognized active service was with the Recognized Guerrillas from December 1942 to June 1945 and with the Special Philippine Scouts from March 1946 to February 1949.  This service does not qualify the Appellant for a nonservice connected death pension.

The Board is appreciative of the Veteran's service and sympathetic to the Appellant's claim.  However, because the Veteran's service does not meet the criteria described, the Appellant does not meet the basic eligibility requirements for death benefits.  Thus, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to nonservice-connected death pension benefits is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


